Citation Nr: 1309900	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee disability, and if so, whether the reopened claim should be granted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left knee disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from August 1996 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied the reopening of the Veteran's claims for service connection for bilateral knee disability and tinnitus.  The July 2010 statement of the case (SOC) reflects that the claims were reopened and denied on the merits.  

The RO originally denied service connection for tinnitus in an April 2006 rating decision.  The Board has construed a statement received from the Veteran in April 2007 as a timely notice of disagreement with that decision.  No SOC was ever issued.  Accordingly, the claim for service connection for tinnitus has been open since that time and the submission of new and material evidence is not required to reopen the claim.  The Board has recharacterized the issue above to reflect this.  

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims files.  

This record before the Board consists of paper claims files and an electronic file known as Virtual VA.

In October 2012 the Veteran submitted a claim for service connection for a psychiatric disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The RO denied service connection for right knee and left knee disabilities in a September 2004 rating decision; the Veteran was notified of this decision in October 2004, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

4.  The Veteran's current right knee disability originated during active duty.

5.  The Veteran's left knee disability is etiologically related to his right knee disability.

6.  The Veteran's tinnitus originated during active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

2.  New and material evidence has been received to reopen the claim for service connection for left knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

3.  A right knee disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

4.  A left knee disability is proximately due to or the result of the service-connected right knee disability.  38 C.F.R. § 3.310(a) (2012).  

5.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As explained below, the Board has determined that the evidence of record is sufficient to substantiate the Veteran's entitlement to the benefits sought on appeal.  Therefore, no further development is required before the Board decides these matters.

II.  Claims to Reopen

Although the RO determined that new and material evidence was presented to reopen the Veteran's claims, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claims for service connection for right and left knee disabilities in a September 2004 rating decision.  He was notified of this decision in October 2004.  He filed a notice of disagreement to initiate an appeal.  An SOC was provided to the Veteran in October 2006, but he did not file a timely substantive appeal.  

The evidence of record at the time of the previous denial included the Veteran's service treatment records, which showed treatment for right knee pain during active duty, but that no knee abnormalities were noted on separation examination.  Post-service, there was no medical evidence of any right or left knee disorder.  

No pertinent evidence was received within the appeal period following the September 2004 rating decision.  The evidence received after the appeal period includes VA medical treatment records, private medical reports, VA examination reports, and the Veteran's testimony at a February 2013 hearing before the Board.  The medical evidence shows the existence of current right and left knee disabilities.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, it is new and material reopening of the claims for service connection for a right knee disability and a left knee disability is warranted.

III.  Entitlement to Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Right Knee

Service treatment records reveal that the Veteran was seen for complaints of right knee pain beginning in February 2000.  At that time he reported a three month history of right knee pain with a "popping" noise over the kneecap.  Examination revealed mild ligament tenderness, but no swelling.  X-ray findings were within normal limits.  A lateral meniscus tear was suspected and he was treated with physical therapy.  In May 2000, a separation examination was conducted.  He did not report a history of knee problem and physical examination indicated that clinical evaluation of the lower extremities was normal.

In February 2013, the Veteran testified at a hearing before the undersigned.  He testified that he had had problems with knee pain in service and that the knee pain has continued since then,  He indicated that he treated the pain with over-the-counter medications such as Tylenol.  He further testified that he finally sought treatment in 2004 when his knee symptoms become increasingly bothersome.  

The Veteran is competent to report observable symptoms such as knee pain, swelling and crepitus during and since service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006).

An April 2005 statement from a private physician indicates that the Veteran has bilateral chondromalacia patella and meniscal tears.  A supporting treatment record from this physician, also dated in April 2005, indicates the presence of bilateral knee crepitus on range of motion.  An April 2007 entry on the same page indicates continued knee crepitus and relates the bilateral knee disability to the Veteran's active service.  

In March 2006, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the record including the service treatment records.  Physical examination revealed tenderness to palpation of the patellar tendons.  He complained of pain on full flexion and had slightly painful retropatellar crepitus of both knees through range of motion.  X-ray examination revealed "tiny patellar osteophytes," without any other abnormalities.  The diagnosis was bilateral chondromalacia patella with recurrent to chronic patellar tendonitis.  The examiner expressed a negative opinion as to the nexus between the current knee disabilities and the knee pain during service.  However, the examiner focused on the lack of treatment records from 2000 to 2004 and did not fully consider the Veteran's report of continued symptoms of knee pain dating from service to the present.  

A March 2008 VA outpatient treatment record reveals that the Veteran had complaints of knee pain.  X-ray examination was essentially negative and revealed "no gross abnormality."  This conflicts with the prior March 2006 VA X-ray examination report noting the presence of minimal spurring of both knees consistent with early degenerative changes.  

VA treatment records dated from 2008 to the present indicate diagnoses of chondromalacia and patellar tendonitis on the Veteran's active problem list.  

A March 2010 medical statement from a private physician indicates that he reviewed the Veteran's service treatment records.  The physician stated that the Veteran had right knee pain, crepitus and degenerative arthritis which were caused by traumatic injury resulting from the Veteran's physical activities during active duty.  The physician stated the Veteran had arthritis and a baker's cyst of the left knee which were the result of compensating for the right knee.  

In June 2010, another VA examination of the Veteran was conducted.  He reported knee instability, giving way, swelling, and crepitus.  The MRI examination results contained in the examination report revealed the presence of soft tissue edema of both knee joints along with a baker's cyst of the left knee.  The diagnosis was right and left knee retropatellar pain syndrome.  The examiner expressed a negative nexus opinion with focus on a lack of treatment records subsequent to service, and whether the prior rating decisions were accurate.  The opinion again, did not consider the Veteran's credible reports of symptoms of knee pain dating from service to the present.  

In May 2011, a VA Compensation and Pension examination was conducted with respect to other claims.  The Veteran's knees were examined and tenderness and guarding of movement were noted on physical examination.  Some limitation of flexion of both knees was also noted, and a diagnosis of bilateral patellofemoral syndrome was indicted.

The Veteran has a current right knee disability which is variously diagnosed as arthritis, chondromalacia, patellar tendonitis, and retropatellar pain syndrome.  The Veteran was treated for symptoms of right knee pain during service.  He reports continued symptoms of right knee pain dating from that point to the present.  He is competent to report such symptoms, and the Board finds his reports to be credible.  Two private medical opinions link the Veteran's current right knee disability to service and the instance of knee pain treated therein.  To the extent that there are two VA medical opinions which are negative, they fail to consider at all the Veteran's credible reports of symptoms of knee pain dating from service to the present.  Accordingly, service connection for a right knee disability is warranted.  

C.  Left Knee

As noted above, the medical evidence establishes that the Veteran has a current left knee disability which is variously diagnosed as arthritis, chondromalacia, patellar tendonitis, and retropatellar pain syndrome.  He also has a baker's cyst of the left knee as documented by an MRI study.  A private medical opinion specifically indicates that the Veteran's left knee disability was caused by his right knee disability.  To the extent that the 2010 VA medical opinion indicates that the left knee disability was not caused by the right knee disability, that opinion again failed to address the Veteran's credible reports of his knee symptoms.  Even if both opinions warrant consideration of equal weight that would still result in the evidence being in equipoise with doubt being resolved in the Veteran's favor.  There is enough evidence linking the Veteran's current left knee disability causally to his service-connected right knee disability.  Accordingly, service connection for a left knee disability is warranted.  

D.  Tinnitus

The Veteran claims entitlement to service connection for tinnitus.  He testified that he was exposed to noise during service in the form of weapons noise and exposure to jet aircraft noise.  The evidence of record establishes that the Veteran served as an aviation supply clerk in the Marine Corps.  His reports of noise exposure are consistent with the nature and circumstances of his service.  The Board finds his reports of noise exposure to be credible.  The Veteran also claims that he has had symptoms of tinnitus, noise in his ears, dating from his noise exposure during service to the present.  Again, the Board finds these reports to be credible.

The service treatment records do not reveal that the Veteran sought treatment for complaints of tinnitus.  Service treatment records reveal normal hearing test results on separation examination.  

Private medical treatment records dated in April 2005 reveal that the Veteran reported having tinnitus to his private physician.

A September 2005 VA outpatient audiology record reveals that the Veteran reported having constant bilateral tinnitus.  However, audiology testing revealed normal hearing and the examiner indicated that the normal hearing results did not support the claim of tinnitus.  

In April 2007, a private ear examination of the Veteran was conducted.  He reported his history of noise exposure during service along with symptoms of tinnitus dating from service to the present.  After examination the diagnosis was bilateral sensorineural hearing loss, which was verified by an accompanying audiology report.  The diagnosis also indicated that the Veteran had bilateral long standing tinnitus which the examiner suspected was related to hearing loss.  The examiner stated that it "is possible that his current hearing loss is related to the noise exposure with military service, it is as likely as not that the hearing loss is related to hazardous noise exposures he experienced."  

In June 2010, a VA audiology examination of the Veteran was conducted.  He reported a history of noise exposure during service and a history of tinnitus dating from that point to the present.  The examiner expressed a negative opinion, that the Veteran's claimed noise exposure during service was not likely sufficient to produce tinnitus.  The rational for this was that there was not an audiometric threshold shift while on active service.  Review of the service treatment records reveals that while the Veteran's hearing was within the normal range, there was still a shift with his hearing worsening within the normal range of hearing based upon review of the audiology test results on the entry and separation examination reports.  

A January 2012 VA outpatient audiology consultation report indicates that the Veteran reported symptoms of tinnitus causing sleep disturbance and that he was counseled on methods for masking the tinnitus.

The foregoing evidence satisfactorily establishes that the Veteran has tinnitus.  He reports noise exposure during service and having symptoms of tinnitus ever since.  The Board finds him competent and credible with respect to these assertions.  The 2007 private examination report links the Veteran's tinnitus, via the sensorineural hearing loss documented on that report, to noise exposure during service. Accordingly, service connection for tinnitus is warranted.  


							(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has been received, reopening of the claim for service connection for a right knee disability is granted.

As new and material evidence has been received, reopening of the claim for service connection for a left knee disability is granted.

Service connection for right knee disability is granted.

Service connection for left knee disability is granted.

Service connection for tinnitus is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


